Exhibit 23 Consent of Independent Registered Public Accounting Firm Interface, Inc. and Subsidiaries Atlanta, Georgia We hereby consent to the incorporation by reference in the Company’s previously filed registration statements on Form S-8, (No. 333-10377; No. 333-38675; No. 333-38677; No. 333-93679; No. 333-66956; No. 333-120813; No. 333-135781; and No. 333-168373) and Form S-3 (No. 333-46611; and No. 333-134168) of Interface, Inc. and Subsidiaries of our reports dated March 2, 2016, relating to the consolidated financial statements, the financial statement schedule and the effectiveness of Interface, Inc. and Subsidiaries’ internal control over financial reporting which appear in this Form 10-K. /s/ BDO USA, LLP Atlanta, Georgia March 2, 2016
